DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Claims 1-2, 9-17, 21, 23, 25, 27, 30, 34-36, and 42 are pending.

Claims 1-2, 9-17, 21, 23, 25, 27, 30, 34-36, and 42 are under examination.

Priority
	This application is a U.S. application, filed 9/10/2021, claiming priority from U.S. provisional application, 63077207, filed 9/11/2020, which is acknowledged.

Information Disclosure Statement
	Applicant’s IDS submitted 8/9/2022 has been acknowledged and considered. A signed copy is attached hereto.
Claim Objections
	Claims 25 and 42 are objected to because of the following informalities:  
	Claim 25, line 2, recites “a subject”. This should be amended to recite “a subject having a tumor”.
	Claim 42, line 2, recites “a subject”. This should be amended to recite “a subject having a tumor”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 11-17, 21, 23, 25, 27, 30, and 42 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claims 1-2 are drawn an antibody or antigen binding fragment thereof which binds to B7-H4, comprising the recited sequences, or functional variants thereof. 
	All the other claims directly or indirectly depend on claims 1-2.
	The specification does not provide any working examples of functional variants of the antibody or antigen binding fragment thereof which binds to B7-H4, comprising the recited sequences. The specification only provides that “A functional variant binds to the same target antigen as the reference antibody, and preferably exhibits the same antigen cross-reactivity as the reference antibody. The functional variants may have a different affinity for the target antigen when compared to 
the reference antibody, but substantially the same affinity is preferred.”, in paragraph [0116] and anti B7-H4 antibodies "ZY0EPQ-E02", "ZY0EOB-F05", "ZY0EO5-E07", "ZY0EP0-C07", and "ZY0EQD-E02" on page 202. The specification provides no guidance as to which are the critical residues of the recited sequences that are required for B7-H4 binding. Thus, the claim encompasses polypeptides with variations in the critical residues within recited sequences that are required for binding to B7-H4.  
	The instant specification does not disclose, to which functional variants of the antibody or antigen binding fragment thereof which binds to B7-H4, comprising the recited sequences, the Applicants are referring. Applicants’ specification does not disclose how to make any particular functional variants of the antibody or antigen binding fragment thereof which binds to B7-H4, comprising the recited sequences, nor do Applicants disclose any functional variants of the antibody or antigen binding fragment thereof which binds to B7-H4, comprising the recited sequences in their disclosure.
	It is generally accepted in the art that functional variants as broadly as claimed are unpredictable. Even biosimilar agents limited to biosimilar antibodies for branded monoclonal antibodies is considered unpredictable (see Hakan Mellstedt, EJC Supplements II 2013, 3, pp 1-11). Further, Joshi SR. Biosimilar peptides: need for pharmacovigilance. J Assoc Physicians India. 2011 Apr;59 Suppl:44-7. discloses “There are clear cut differences in the manufacture process and protein folding. However there is unclear data currently to know if these biosimilar have any clinically relevant impact. Due to the sophisticated nature of these biomolecules and their 3-D structure its a new area of research for pharmaceutical scientists and drug regulators”, in regards to biosimilar peptides. Further, even after the filing date of the instant application, Goli VAR, Butreddy A. Biosimilar monoclonal antibodies: Challenges and approaches towards formulation. Chem Biol Interact. 2022 Oct 1;366:110116. discloses “As a result of biologics' inherent variability, biosimilars and reference products produced from independently developed cell lines and manufacturing techniques cannot be identical. Several batches of the originator must be evaluated in the early stage of biosimilar product development using available fit to use analytical methods to have a target quality attributes range to guide the cell line, upstream and downstream process development…Impurities in the proposed biosimilar should be identified, and these may include variations of the intended biosimilar protein with pharmacologic action.” (page 11, “8. Other quality considerations”). Therefore, the generic reference to a functional variant, which are even broader and encompasses any agents, the instant specification does not provide adequate written support for claims drawn to all variants of the antibody or antigen binding fragment thereof which binds to B7-H4, comprising the recited sequences. 	
	An ordinary skilled artisan would conclude that Applicants were not in possession of all particular functional variants of the antibody or antigen binding fragment thereof which binds to B7-H4, comprising the recited sequences as claimed because the Applicant has disclosed neither a representative number of species, nor a correlation between function and structure. Furthermore, because Applicants’ generic reference to functional variants of the antibody or antigen binding fragment thereof which binds to B7-H4, comprising the recited sequences does not permit the ordinary skilled artisan to clearly envisage what specific any one or more of the active agents were in Applicants’ possession, the only reasonable conclusion said artisan would make was that Applicants were not in possession of all functional variants of the antibody or antigen binding fragment thereof which binds to B7-H4, comprising the recited sequences and had not reduced to practice the preparation, isolation, and characterization of said variants of the antibody or antigen binding fragment thereof which binds to B7-H4, comprising the recited sequences.
	There is a lack of written description regarding functional variants that can comprise any compound and still has the claimed function (i.e. bind to B7-H4).
	The state of the art at the time the application was filed is silent in regards to functional variants of antibodies which bind to B7-H4. Podojil JR, Miller SD. Potential targeting of B7-H4 for the treatment of cancer. Immunol Rev. 2017 Mar;276(1):40-51. discloses only antibodies for the targeting of B7-H4 for the treatment of cancer. No other compounds other than antibodies are disclosed in the state of the art. Further, although the state of the art discloses anti-B7-H4 antibodies, these are not considered functional variants due to the different properties and different epitopes of B7-H4 that these antibodies bind to. Thus, the art is silent on antibodies and other agents that are functional variants of the antibody or antigen binding fragment thereof which binds to B7-H4, comprising the recited sequences.
	Further, the state of the art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Murphy et al. Journal of Immunological Methods, Vol. 463, Pg. 127-133, 2018, which teaches that altering amino acid D92 in the complementarity determining region light chain region 3 (CDRL3) of single chain fragment variable (scFv) 2G1 obliterates its capacity to bind to microcystin-leucine-arginine (MC-LR)(Page 130, Section 3.2, paragraph 2) and changing phenylalanine at position 91 to tyrosine caused an increased in binding to MC-LR, compared to the parent clone (Page 131, Column 1, Paragraph 2). The alterations in binding that were observed in these two variants demonstrate the highly influential role of CDRL3 in binding MC-LR. 
	Thus, the state of the art recognized that it would be highly unpredictable that a specific antibody comprising less than all six CDRs of a parental antibody with a desired specificity would retain the antigen-binding function of the parental antibody. Thus, the minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of the parental donor antibody includes six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VLCDR1, VL CDR2 and VL CDR3) from parental donor antibody in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function of the parental donor antibody. One of ordinary skill in the art could not readily envision based on the teachings in the specification, limited to anti-B7-H4 antibodies "ZY0EPQ-E02", "ZY0EOB-F05", "ZY0EO5-E07", "ZY0EP0-C07", and "ZY0EQD-E02" on page 202, the structure required for anti B7-H4 antibodies that are characterized as “functional variants”, wherein the anti B7-H4 antibody retains the B7-H4 antigen specificity of the anti B7-H4 antibody over the full scope of the claims, which includes those antibodies not comprising the CDRs of the VH and VL of antibody J591. There is no disclosure of a correlation between structure and function that would allow those of skill in the art to recognize other members of the claimed genus from the disclosure of anti B7-H4 antibodies "ZY0EPQ-E02", "ZY0EOB-F05", "ZY0EO5-E07", "ZY0EP0-C07", and "ZY0EQD-E02" on page 202 comprising 6 specific CDR domains of the VH and VL. The specification has described only anti B7-H4 antibodies "ZY0EPQ-E02", "ZY0EOB-F05", "ZY0EO5-E07", "ZY0EP0-C07", and "ZY0EQD-E02" on page 202as the species of the claimed anti B7-H4 antibody and fails to describe any other variants. Therefore, the Applicant fails to describe a representative number of members of the claimed genus.
	For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members. “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9. Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
	The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.
	Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written
description provision of 35 U.S.C § 112 is severable from its enablement provision.
	It is noted that, “[r]egardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non- infringing compounds, or infringing methods from non-infringing methods.” University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1984 (CAFC 2004).
	Applicant has not disclosed any relevant, identifying characteristics, such as structure or other physical and/or chemical properties, sufficient to show possession of the claimed genera. Mere idea or function is insufficient for written description; isolation and characterization at a minimum are required. A description of what a material does, rather than what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
	In the absence of structural and chemical characteristics that are shared by members of the genus of the functional variants of the antibody or antigen binding fragment thereof which binds to B7-H4, comprising the recited sequences, and absence of a representative number of species to describe the genus, one of ordinary skill in the art would not consider that applicant was in possession of the genus of the functional variants of the antibody or antigen binding fragment thereof which binds to B7-H4, comprising the recited sequences.

Conclusions
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 34-36 are allowable as an antibody or antigen binding fragment thereof which binds to a B7-H4 polypeptide comprising: a HCDR1 comprising the amino acid sequence of SEQ ID NO: 7; a HCDR2 comprising the amino acid sequence of SEQ ID NO: 8; a HCDR3 comprising the amino acid sequence of SEQ ID NO: 9; and a LCDR1 comprising the amino acid sequence of SEQ ID NO: 10; a LCDR2 comprising the amino acid sequence of SEQ ID NO: 11; and a LCDR3 comprising the amino acid sequence of SEQ ID NO: 12, is free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643       

/HONG SANG/Primary Examiner, Art Unit 1643